Judgment, Supreme Court, Bronx County, rendered December 3, 1975, convicting defendant of robbery, first degree, and sentencing him to four and one-half to nine years as a predicate felon, unanimously reversed, on the law, to the extent of vacating the sentence and remanding for resentence in compliance with CPL 400.21. On the date set for sentencing, a predicate felony statement was filed with the court and a copy given to the defendant. The court then denied an adjournment sought by the defendant to enable him to controvert the statement on constitutional grounds. CPL 400.21 (subd 6) commands at least a two-day adjournment when requested after the defendant’s receipt of the statement. Substantial compliance with the section has been found when the defendant, although not physically in receipt of the statement, has had adequate and timely notice of it (see People v Bryant, 47 AD2d 51). But this defendant knew only that there was a possibility that a predicate felony statement might be filed against him and had reasonable grounds for believing that one might not be filed. On this record we cannot determine that the denial of the adjournment did not prejudice the defendant (cf. People v Presley, 49 AD2d 804). Concur—Murphy, P. J., Birns, Markewich and Lynch, JJ.